Exhibit 10.3*#
GCP Applied Technologies Inc.
62 Whittemore Avenue
Cambridge, MA 02140






__________, 2020






Name
Address


Dear __________:


GCP Applied Technologies Inc., a Delaware corporation (the "Company"), considers
it essential to the best interests of its stockholders to foster the continuous
employment of key management personnel. In this connection, the Board of
Directors of the Company (the "Board") recognizes that, as is the case with many
publicly held corporations, the possibility of a change in control may exist and
that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of the Company, its subsidiaries and other business
units, and its stockholders.


Accordingly, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company's management, including yourself, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a change in control of the Company, although no such change is
now contemplated.


In order to induce you to remain in the employ of GCP (as hereafter defined),
the Company agrees that you shall be eligible to receive the severance benefits
set forth in this letter agreement ("Agreement") in the event your employment
with GCP is terminated within 12 months following a Change in Control of the
Company (as hereinafter defined) under the circumstances provided in this
Agreement.
1. Definitions. When used in this Agreement as capitalized terms, the following
defined terms shall have the meanings set forth or specified in this Section.


(a) "Board" shall have the meaning specified in the first paragraph of this
Agreement.


(b) "Change in Control of the Company" means (i) the sale of all or
substantially all of the assets of the Company on a consolidated basis to an
unrelated person or entity, (ii) a merger, reorganization or consolidation
pursuant to which the holders of the Company’s outstanding voting power and
outstanding stock immediately prior to such transaction do not own a majority of
the outstanding voting power and outstanding stock or other equity interests of
the resulting or successor entity (or its ultimate parent, if applicable)
immediately upon completion of such transaction, (iii) the Company determines
that any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, has become the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 50% or more of the outstanding common stock of the Company, or
(iv) any other transaction in which the owners of the Company’s outstanding
voting power immediately prior to such transaction do not own at least a
majority of the outstanding voting power of the Company or any successor entity
immediately upon completion of the transaction other than as a result of the
acquisition of securities directly from the Company.


(c) "Code" means the Internal Revenue Code of 1986, as amended and in effect at
the time of a Change in Control of the Company.


(d) "Company" means GCP Applied Technologies Inc., a Delaware corporation, and
any successor as provided in Section 6(a).


(e) "Date of Termination" shall have the meaning specified in Section 3(e).





--------------------------------------------------------------------------------

Exhibit 10.3*#
(f) "Disability" shall have the meaning specified in Section 3(a).


(g) "Exchange Act" means the Securities Exchange Act of 1934, as amended.


(h) "Excise Tax" means the excise tax imposed by Section 4999 of the Code and/or
any interest or penalties with respect to such excise tax.


(i) "GCP" means the Company and/or one or more of its subsidiaries.


(j) "Good Reason" shall have the meaning specified in Section 3(c).


(k) "Notice of Termination" means a written notice indicating the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.


(l) "Other Payments" means payments and/or the value of benefits to which you
are entitled (other than the Severance Payment) pursuant to any agreement
(including this Agreement) that constitute "parachute payments" (as defined in
Section 280G of the Code and the regulations thereunder).


(m) “Restrictive Covenants” means those covenants set forth on the Appendix
attached to this Agreement. For the avoidance of doubt, such covenants shall be
in addition to, and not in lieu of, any other similar covenants to which you are
also subject that are contained in any other agreement or plan of the Company
under which you have any rights to payments or benefits.


(n) “Retirement" shall have the meaning specified in Section 4(a).


(o) "Retirement Plans" means the GCP Applied Technologies Inc. Savings and
Investment Plan and any other qualified or nonqualified defined contribution or
defined benefit pension plans of GCP.


(p) "Retirement Arrangements" means Retirement Plans and agreements of GCP
relating to retirement benefits, including, to the extent in existence or in
which you participate at the relevant date for purposes of this Agreement, the
survivor benefit under any GCP deferred compensation program and the Executive
Salary Protection Plan, and "Benefit Plans" means GCP's basic medical, dental
and vision plans.


(q) "Severance Payment" means a single, lump sum payment, in accordance with
Section 4(c)(ii).


(r) "Tax Advisor" means a tax advisor that, in the reasonable judgment of the
Company, is familiar with and experienced in the tasks required of the "tax
advisor" hereunder, and is selected by the Company to perform those tasks. The
Company shall pay all of the fees and expenses of the Tax Advisor.


2. Term of Agreement. This Agreement shall become effective on ________________,
2020 and shall continue in effect through December 31, 2021; provided, however,
that commencing on each January 1 thereafter, the term of this Agreement shall
automatically be extended for one additional year unless, not later than
September 30 of the preceding year, the Company shall have given notice that it
does not wish to extend this Agreement or you shall have given such notice to
the Company; provided, further, if a Change in Control of the Company shall have
occurred during the original or any extended term of this Agreement, this
Agreement shall continue in effect for a period of 12 months beyond the month in
which such Change in Control of the Company occurred. This Agreement shall
terminate upon your ceasing to be an officer of the Company unless prior thereto
a Change in Control of the Company shall have occurred.


3. Termination Following Change in Control. No benefits shall be payable
hereunder unless there shall have been a Change in Control of the Company during
the term of this Agreement. If any of the events described in Section 1(b)
constituting a Change in Control of the Company shall have occurred, you shall,
subject to the terms of this Agreement, be entitled to the benefits provided in
Section 4 upon the subsequent termination of your employment within 12 months
following such Change in Control and during the term of this Agreement unless
such termination is (i) because of your death, Disability or Retirement, (ii) by
the Company for Cause, or (iii) by you other than for Good Reason, as specified
below.





--------------------------------------------------------------------------------

Exhibit 10.3*#
(a) Disability. If, as a result of your incapacity due to physical or mental
illness, you shall have been absent from the full-time performance of your
duties with GCP for six consecutive months, and within 30 days after written
notice of termination is given you shall not have returned to the full-time
performance of your duties, your employment may be terminated for "Disability".


(b) Cause. The Company shall be entitled to terminate your employment for Cause.
For the purposes of this Agreement, "Cause" means (i) conduct by you
constituting a material act of misconduct in connection with the performance of
your duties, including, without limitation, (A) willful failure or refusal to
perform material responsibilities that have been requested by the Board; (B)
dishonesty to the Board with respect to any material matter; or (C)
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) your commission of acts satisfying the
elements of (A) any felony or (B) a misdemeanor involving moral turpitude,
deceit, dishonesty or fraud; (ii) any misconduct by you, regardless of whether
or not in the course of your employment, that would reasonably be expected to
result in material injury or reputational harm to the GCP or its affiliates if
you were to continue to be employed in the same position; (iv) continued
non-performance by you of your duties to GCP (other than by reason of your
physical or mental illness, incapacity or Disability) which has continued for
more than 30 days following written notice of such unsatisfactory performance or
non-performance from the Board; (v) your breach of any of any agreement with the
Company relating to confidential information, non-competition or
non-solicitation; (vi) material violation by you of any of the Company’s written
employment policies; or (vii) your failure to cooperate with a bona fide
internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation.


(c) Good Reason. You shall be entitled to terminate your employment for "Good
Reason". For purposes of this Agreement, "Good Reason" means the occurrence
after a Change in Control of the Company of any of the following conditions
without your written consent (each, a “Good Reason Condition”), provided that
you have completed all steps of the Good Reason Process (hereinafter defined)
following the occurrence of any of the following events: (i) a material
diminution in your responsibilities, authority or duties; (ii) a material
diminution in your base salary except for across-the-board salary reductions
based on the Company’s financial performance similarly affecting all or
substantially all senior management employees of the Company; (iii) a material
change in the geographic location at which you provide services to GCP, such
that there is an increase of at least 30 miles of driving distance to such
location from your principal residence as of such change; or (iv) a material
breach of this Agreement by the Company.


The “Good Reason Process” consists of the following steps: (i) you reasonably
determine in good faith that a Good Reason Condition has occurred; (ii) you
notify the Company in writing of the first occurrence of the Good Reason
Condition within 60 days of the first occurrence of such condition; (iii) you
cooperate in good faith with the Company’s efforts, for a period of not less
than 30 days following such notice (the “Cure Period”), to remedy the Good
Reason Condition; (iv) notwithstanding such efforts, the Good Reason Condition
continues to exist; and (v) you terminate your employment within 60 days after
the end of the Cure Period.


If the Company cures the Good Reason Condition during the Cure Period, Good
Reason shall be deemed not to have occurred.


(d) Notice of Termination. Any purported termination of your employment by GCP
or by you following a Change in Control of the Company shall be communicated by
a Notice of Termination to the other party hereto in accordance with Sections
1(k) and 7.


(e) Date of Termination, Etc. "Date of Termination" means (i) if your employment
is terminated by death, the date of death; (ii) if your employment is terminated
on account of Disability under Section 3(a) or by the Company for Cause under
Section 3(b), the date on which Notice of Termination is given; (iii) if your
employment is terminated by the Company without Cause, the date on which a
Notice of Termination is given or the date otherwise specified by the Company in
the Notice of Termination; (iv) if your employment is terminated by you other
than for Good Reason, 30 days after the date on which a Notice of Termination is
given, and (v) if your employment is terminated by you under Section 3(c) for
Good Reason, the date on which a Notice of Termination is given after the end of
the Cure Period. Notwithstanding the foregoing, in the event that you give a
Notice of Termination to the Company, the Company may unilaterally accelerate
the Date of Termination and such acceleration shall not result in a termination
by the Company for purposes of this Agreement.



--------------------------------------------------------------------------------

Exhibit 10.3*#


4. Compensation during Disability and upon Termination. Following a Change in
Control of the Company, upon termination of your employment or during a period
of disability you shall be entitled to the following benefits:


(a) Disability; Retirement. During any period that you fail to perform your
full-time duties with GCP as a result of incapacity due to physical or mental
illness, you shall continue to receive your full base salary at the rate in
effect at the commencement of any such period, plus all other amounts to which
you are entitled under any compensation plan or program of GCP in effect during
such period, until your employment is terminated for Disability pursuant to
Section 3(a). Thereafter your benefits shall be determined under the Retirement
Arrangements, Benefit Plans and other compensation plans and programs then in
effect in accordance with the terms of such plans and programs.


If your employment is terminated by your Retirement, or by reason of your death,
the Company shall pay, or cause a subsidiary to pay, you your full base salary
through the Date of Termination or the date of your death plus all other amounts
to which you are entitled under any compensation plan or program of GCP through
such date. Thereafter your benefits shall be determined in accordance with the
Retirement Arrangements, Benefit Plans and other compensation plans and programs
then in effect in accordance with the terms of such plans and programs. As used
herein, "Retirement" means termination of employment due to your “retirement”
(whether normal or early retirement) as defined under a Retirement Plan in which
you participated prior to such termination but shall not include termination of
employment for Good Reason.
(b) Cause; Voluntary Termination. If your employment is terminated by the
Company for Cause or by you other than for Good Reason, Disability, Retirement
or death, the Company shall pay, or cause a subsidiary to pay, you your full
base salary through the Date of Termination at the rate in effect at the time
the Notice of Termination is given, plus all other amounts to which you are
entitled under any compensation plan or program of the Company at the time such
payments are due, and the Company shall have no further obligations to you under
this Agreement except as provided in Section 4(g) below.


(c) Involuntary Termination. If your employment shall be terminated by you for
Good Reason, or by the Company other than for Cause or due to your death,
Disability or Retirement, you shall be entitled to the benefits provided below:
(i) The Company shall pay, or cause a subsidiary to pay you your full base
salary and vacation pay accrued (but not taken) through the Date of Termination
at the rate in effect at the time Notice of Termination is given, within 30 days
after the Date of Termination;


(ii) All other amounts to which you are entitled under any compensation plan or
program of GCP at the time such payments are due;


(iii) Subject to your subject your execution of a separation agreement and
release in a form and manner satisfactory to the Company, which shall include,
without limitation, a general release of claims against the Company and all
related persons and entities (the “Separation Agreement and Release”), the
Separation Agreement and Release becoming irrevocable, all within 60 days after
the Date of Termination (or such shorter period as set forth in the Separation
Agreement and Release), which shall include a seven business day revocation
period, and your compliance with the Restrictive Covenants: (A) your total
"targeted" annual incentive compensation award (under the annual incentive
compensation program of the Company as in effect at the time Notice of
Termination is given) for the calendar year immediately preceding the year in
which the Date of Termination occurs, but only if you have not received such an
award for such preceding calendar year; (B) a pro-rata portion of your total
"targeted" annual incentive compensation award (under the annual incentive
compensation program of the Company as in effect at the time Notice of
Termination is given) for the calendar year in which the Date of Termination
occurs (determined by reference to your base salary and salary grade on the day
before the Date of Termination), calculated by multiplying such total "targeted"
award by a fraction of which the numerator is the number of days in such
calendar year prior to your Date of Termination, and the denominator is 365; (D)
an independent, third-party outplacement service provider to provide you (at
your request) with outplacement services that are the same as (or substantially
similar to) outplacement services generally offered to Company officers; (E) a
“Severance Payment” equal to 1.50 multiplied by the sum of (x) your annual base
salary in effect on the day immediately preceding the Date of Termination plus
(y) an amount equal to your total "targeted" annual incentive compensation award
(under the annual incentive compensation program of the Company as in effect
prior to the time Notice of Termination is given) for the calendar year in which
the Date of Termination occurs (determined by reference to your base salary and
salary grade on the day before the Date of Termination); and (F) for a 12-month
period following the Date of Termination, the Company shall arrange to provide
you, on a taxable basis, with medical, dental and vision benefits substantially
similar to those you are receiving under Benefit Plans immediately prior to the
Notice of Termination.



--------------------------------------------------------------------------------

Exhibit 10.3*#


(iv) Benefits otherwise receivable by you pursuant to Section 4(c)(iii) shall be
reduced to the extent comparable benefits are actually received by you during
the 18-month period following the Date of Termination, and any such benefits
actually received by you shall be reported by you to the Company.


(d) Excise Tax.
(i) In the event that the payments or benefits provided for in this Agreement,
when aggregated with any other payments or benefits received by you (the
“Aggregate Benefits”), would result in the imposition of the Excise Tax, then
your Aggregate Benefits shall be reduced (but not below zero) by the amount
necessary to avoid the imposition of the Excise Tax with regard to such
Aggregate Benefits being subject to the Excise Tax; provided that such reduction
shall only be effective if, as calculated in accordance with this Agreement, the
total amount of the Aggregate Benefits, as so reduced (the "Reduced Payment")
would be greater than the total amount of the Aggregate Benefits, without regard
to any such reduction, after reducing the amount of both the Reduced Payment and
the Aggregate Benefits by the total of all applicable federal, state, local and
foreign taxes (including, but not limited to, the Excise Tax). Any such
reduction shall be applied in the following order: (i) cash payments that may
not be valued under Treas. Reg. § 1.280G-1, Q&A-24(c) (“24(c)”), (ii)
equity-based payments that may not be valued under 24(c), (iii) cash payments
that may be valued under 24(c), and (iv) other types of benefits. With respect
to each category of the foregoing, such reduction shall occur first with respect
to amounts that are not “deferred compensation” within the meaning of Code
Section 409A and next with respect to payments that are deferred compensation,
in each case, beginning with payments or benefits that are to be paid the
farthest in time from the applicable transaction. Notwithstanding the foregoing,
in the event that no stock of the Company or its applicable affiliates is
readily tradable on an established securities market or otherwise (within the
meaning of Code Section 280G) as of immediately prior to an applicable
transaction that constitutes a “change in ownership or control” for purposes of
Code Section 280G, the Company shall submit to a vote of shareholders for
approval the portion of the Aggregate Benefits that equal or exceeds three times
your “base amount” (the “Excess Parachute Payments”) in accordance with Treas.
Reg. §1.280G-1; provided, that you have first, in your sole discretion, executed
a customary waiver of such Excess Parachute Payments. If such shareholder
approval is obtained in accordance with Code Section 280G, then the Aggregate
Benefits shall not be subject to reduction as described above.


(ii) The applicable federal, state, local and foreign taxes described in Section
4(d)(i) shall be those taxes that, in the opinion of the Tax Advisor, will be
imposed upon you as a result of the receipt or enjoyment of the Aggregate
Benefits and shall be calculated based upon the highest possible marginal tax
rates that could be applicable to you for the year in which you receive the
Aggregate Benefits, unless you inform the Tax Advisor that a different marginal
tax rate is applicable with respect to you for any such tax for that year.


(iii) The calculations necessary to effectuate the provisions of this Section
4(d) shall be performed by the Tax Advisor prior to the date the Severance
Payment is made to you pursuant to Section 4(e). All issues with regard to those
calculations that are not specifically provided for by this Agreement shall be
decided in a manner that provides you with the greatest net after-tax benefit
with respect to the Aggregate Benefits, taking into consideration the
above-mentioned applicable federal, state, local and foreign taxes (the
“After-Tax Total Payment”).
(e) Payment of Severance Payment and Other Payments
(i) Unless otherwise provided in this Agreement and except for the amounts due
under Section 4(c)(i) or (ii) of this Agreement, all payments and benefits due
hereunder shall be paid or provided by the Company no later than 60 days after
the Date of Termination.
(ii) If it is determined in a court of law that you have violated any
Restrictive Covenant in any material respect, the Company shall be entitled to
cease any payments due hereunder and/or the provision of any payment or benefit
hereunder, and/or require immediate repayment by you of all or any portion of
such payment and/or benefit you may have already received prior to such
violation.


(f) No Mitigation. You shall not be required to mitigate the amount of any
payment provided for in this Section 4 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned by you as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owing by you to the Company, or otherwise, except as provided in Section
4(c)(iv) above.


(g) Retirement Benefits. In addition to all other amounts payable to you under
this Section 4, you shall be entitled to receive all benefits payable to you
under all Retirement Arrangements.





--------------------------------------------------------------------------------

Exhibit 10.3*#
(h) Tax Advisor. Each calculation necessary to effectuate the provisions of
Section 4 shall be performed by the Tax Advisor within the appropriate time
periods specified herein for such calculation or, absent such specification,
prior to the date the Severance Payment is made to you pursuant to Section 4(e)
above. All issues with regard to those calculations that are not specifically
provided for by this Agreement shall be decided in a manner that provides you
with the greatest After-Tax Total Payment. Any determination by the Tax Advisor
shall be binding upon you and the Company.


5. Relationship to Other Agreements and Plans. To the extent that any provision
of any other agreement between GCP and you shall limit, qualify or be
inconsistent with any provision of this Agreement, then for the purposes of this
Agreement (while this Agreement remains in effect) the provision of this
Agreement (including the Appendix hereto which is incorporated by reference
herein) shall control and such provision of such other agreement shall be deemed
to have been superseded, and to be of no force or effect, as if such other
agreement had been formally amended to the extent necessary to accomplish such
purpose. The Severance Payment and no other payments referenced herein (other
than the pro-rated annual incentive payment under Section 4(c)(iii)(B)) shall be
considered
to be compensation for the purpose of any Retirement Arrangements, Benefit Plans
or compensation plans of GCP.

6.
Successors.

(a) Successors to the Company. The Company shall require any successor (whether
direct or indirect, by purchase or merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would have been required to perform it if no such
succession had taken place. Failure of the Company to obtain such assumption and
agreement prior to the effectiveness of any such succession shall be a breach of
this Agreement and shall entitle you to compensation from the Company in the
same amount and on the same terms as you would be entitled hereunder if you
terminate your employment for Good Reason following a Change in Control of the
Company, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination (provided you shall have delivered a Notice of Termination to the
Company). As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and/or any successor to the Company's business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law or otherwise.


(b) Your Successors. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
should die while any amount would still be payable to you hereunder if you had
continued to live, all such amounts, unless otherwise provided herein, such
payments shall be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there is no such designee, to your
estate.


7. Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth on
the first page of this Agreement, provided that all notices to the Company shall
be directed to the attention of the Board with a copy to the Secretary of the
Company, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.


8. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts. With respect to any disputes concerning federal law, such
disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the First
Circuit.


9. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


10. Arbitration.


(a) Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association. Such
arbitration, whether commenced by you or the Company, shall be conducted in any
forum and form agreed upon by the parties or, in the absence of such an
agreement, in the city and state in which the



--------------------------------------------------------------------------------

Exhibit 10.3*#
Company maintains its principal offices. Any arbitration pursuant to this
provision shall be conducted before an arbitrator to be selected by the Company
from a list of three arbitrators to be provided by you to the Company. Judgment
may be entered on an award issued pursuant to this Section in any court of
competent jurisdiction. You understand that you may only bring claims under this
Section 10 in your individual capacity, and not as a plaintiff or class member
in any purported class proceeding or any purported representative proceeding.
You further understand that, by signing this Agreement, the Company and you are
giving up any right they may have to a jury trial on all claims they may have
against each other. This Section 10 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 10 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate, including without limitation relief to enforce the
Restrictive Covenants; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 10.


(b) You shall be required to pay an arbitration fee to initiate any arbitration
equal to what you would be charged as a first appearance fee in court. The
Company shall advance the remaining fees and costs of the arbitrator. However,
to the extent permissible under the law, and following the arbitrator’s ruling
on the matter, the arbitrator may rule that the arbitrator’s fees and costs be
distributed in an alternative manner. Each party shall pay its own costs and
attorneys’ fees, if any. If, however, any party prevails on a statutory or
contractual claim that affords the prevailing party attorneys’ fees (including
pursuant to this Agreement), the arbitrator may award attorneys’ fees to the
prevailing party to the extent permitted by law.


11. General. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board or its Compensation Committee or any successor to such Committee. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.


No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.


The section and subsection headings contained in this Agreement are for
convenient reference only, and shall not in any way affect the meaning or
interpretation of this Agreement.


Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state, local or foreign law. Nothing in this
Agreement shall be construed to require the Company to make any payments to
compensate you for any adverse tax effect associated with any payments or
benefits or for any deduction or withholding from any payment or benefit. The
obligations of the Company under Section 4 shall survive the expiration of the
term of this Agreement.
12. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument. If this letter sets forth our agreement
on the subject matter hereof, kindly sign and return to the Secretary of the
Company the enclosed copy of this letter which will then constitute our
agreement on this subject. By your signing this Agreement, you agree that, as of
the date hereof, this Agreement supersedes any and all prior agreements between
you and the Company setting forth your severance benefits in the event of a
Change in Control of the Company.
13. 409A.
(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of your separation from service within the meaning of Code Section 409A, the
Company determines that you are a “specified employee” within the meaning of
Code Section 409A(a)(2)(B)(i), then to the extent any payment or benefit to
which you become entitled to under this Agreement or otherwise on account of you
separation from service would be considered deferred compensation otherwise
subject to the 20 percent additional tax imposed pursuant to Code Section
409A(a) as a result of the application of Code Section 409A(a)(2)(B)(i), such
payment shall not be payable and such benefit shall not be provided until the
date that is the earlier of (A) six months and one day after your separation
from service, or (B) your death. If any such delayed cash payment is otherwise
payable on an installment basis, the first payment shall include a catch-up
payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.


(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by you during the
time periods set forth in this Agreement. All reimbursements



--------------------------------------------------------------------------------

Exhibit 10.3*#
shall be paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.


(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Code Section 409A, and
to the extent that such payment or benefit is payable upon you termination of
employment, then such payments or benefits shall be payable only upon your
“separation from service.” The determination of whether and when a separation
from service has occurred shall be made in accordance with the presumptions set
forth in Treasury Regulation Section 1.409A 1(h).


(d) The parties intend that this Agreement will be administered in accordance
with Code Section 409A. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Code Section 409A, the provision shall be
read in such a manner so that all payments hereunder comply with Code Section
409A. Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A 2(b)(2). The
parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Code Section 409A and
all related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.


(e) The Company makes no representation or warranty and shall have no liability
to you or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Code Section 409A but do not satisfy
an exemption from, or the conditions of, such Section.



[signatures on next page]


Sincerely,


GCP Applied Technologies Inc.






By: _______________________________
Name:




Accepted and agreed to this _____ day of _________, 2020.




___________________________
Name:



































--------------------------------------------------------------------------------

Exhibit 10.3*#










Appendix
Restrictive Covenants
1. Covenants.


(a) Non-Competition. You agree that, during the Non-Compete Restricted Period
(as defined below), you shall not, directly or indirectly, other than as an
employee or agent of the Company or one of its affiliates, whether as
shareholder, owner, member, advisor, principal, partner, director, trustee,
officer, employee, agent, consultant, contractor, or otherwise, engage or invest
in, own, manage, operate, finance, control, or participate in the ownership,
management, operation, financing, or control of, be employed by, or otherwise
provide services to or be associated with any Person that provides advisory
services that are also provided by, or are substantially similar to those
provided by, the Protected Business in any geographical or market area where the
Company or its affiliates engages in the Protected Business; provided that
ownership of up to a 1% equity interest in any such Person shall not be deemed a
breach or violation of this Section 1(a).
(b) Client Non-Solicitation; No Employment by Clients. You agree that, during
the Non-Solicit Restricted Period (as defined below), you shall not, directly or
indirectly, (i) induce or attempt to induce any Protected Client (as defined
below), customer, vendor or other business relation of the Company or of its
affiliates to cease doing business with the Company or such affiliate, or in any
way interfere with the relationship between any such Protected Client, customer,
vendor or business relation, on the one hand, and the Company or any affiliate
of the Company, on the other hand, (ii) solicit business from any Protected
Client, attempt to solicit business from any Protected Client, or accept any
unsolicited request from the Protected Client to do business with, for, or on
behalf of any Person other than the Company or one of its affiliates or (iii)
accept employment or a service arrangement with or otherwise associate with any
Protected Client under circumstances where you will provide services of the same
or similar type to those which you or the Company or one of its affiliates
provided to the Protected Client during your employment with the Company and its
affiliates.


(c) Employee Non-Solicitation. During the Non-Solicit Restricted Period, you
shall not directly or indirectly, solicit, attempt to solicit, knowingly assist
others to solicit, hire or knowingly assist others to hire for employment or for
the performance of services, any person who is (in his or her own capacity, or
through an entity controlled by such person), or within the preceding 12 months
was, a member, officer, manager, employee, consultant, or independent contractor
of the Company or any of its affiliates (other than general solicitations of
employment not specifically targeted at such individuals).


(d) Subsequent Employment. For so long as any of your obligations under this
Appendix remains in effect, you hereby agree that prior to accepting employment
with any other person or entity, you will provide such prospective employer with
written notice of the provisions of this Appendix.


(e) Non-Disparagement. You shall, during and after employment, refrain from
making any statements or comments (orally or in writing) of a defamatory or
disparaging nature to any third party regarding the Company or any of its
affiliates, or any of the Company’s officers, directors, personnel, policies or
products, other than to comply with applicable law and only after first
notifying the Company in advance of the compelling reason.






2. General.
(a) If any of the Restrictive Covenants is finally held to be invalid, illegal
or unenforceable (whether in whole or in part), such Restrictive Covenant deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining Restrictive Covenants shall not be
affected thereby; provided, however, that if any such Restrictive Covenant is
finally held to be invalid, illegal or unenforceable because it exceeds the
maximum scope determined to be acceptable to permit such provision to be
enforceable, such Restrictive Covenant will be deemed to be modified to the
minimum extent necessary to modify such scope in order to make such provision
enforceable hereunder.


(b) You acknowledge and agree that: (i) the purposes of the Restrictive
Covenants are to protect the ownership interests in and/or goodwill of the
Company and its affiliates (or of any person or entity deriving from



--------------------------------------------------------------------------------

Exhibit 10.3*#
the Company or one of its affiliates title to the goodwill of, or the ownership
interest in, the Company or one of its affiliates), and to prevent you from
interfering with the business of the Company and its affiliates; (ii) you are
agreeing to be bound by the Restrictive Covenants in part in consideration for
the Severance Payment and other payments and benefits that may become due to you
under the Agreement and your receipt of Confidential Information during your
employment with the Company and its affiliates; (iii) because of the nature of
the businesses in which the Company and its affiliates are engaged and because
of the nature of the Confidential Information to which you have access, it would
be impractical and excessively difficult to determine the actual damages of the
Company and its affiliates in the event you breached any of the Restrictive
Covenants; and (iv) remedies at law (such as monetary damages) for any breach of
the Restrictive Covenants would be inadequate. You therefore agree and consent
that if you commit any breach of any Restrictive Covenant or threaten to commit
any such breach, the Company and its affiliates (or any person or entity
deriving from the Company or one of its affiliates title to the goodwill of, or
the ownership interest in, the Company or one of its affiliates) shall have the
right (in addition to, and not in lieu of, any other right or remedy that may be
available to each of them) to temporary and permanent injunctive relief from a
court of competent jurisdiction, without posting any bond or other security and
without the necessity of proof of actual damage.


(c) This Appendix shall remain in full force and effect until the expiration of
the period specified herein notwithstanding the earlier termination of your
employment with the Company and its affiliates.


(d) You understand that the Restrictive Covenants may limit your ability to earn
a livelihood in a business similar to the business of the Company and you agree
that this understanding was expressly considered and taken into account by you
in making the decision to enter into this Agreement.


(e) For purposes of this Appendix, the following terms shall mean the following:


“Confidential Information” means any confidential, proprietary and/or private
information relating to the Company and its affiliates, their clients, their
business and third parties with whom the Company or its affiliates does or did
business (including, but not limited to, trade secrets, client lists, passwords,
marketing strategies, financial information, royalty information, contracts with
third parties and the terms thereof, contracts with employees and advisors,
contract proposals and negotiations, government, legislative and regulatory
activities, litigation matters, personnel matters, Company policies and
information concerning activities, conduct, or statements of or concerning,
officers, employees, directors, advisors, agents or contractors of the Company
or any affiliate in the course of their employment or service to the Company or
its affiliates).


“Non-Compete Restricted Period” means the period commencing on the Date of
Termination and ending on the [first] anniversary thereof.


“Non-Solicit Restricted Period” means the period commencing on the Date of
Termination and ending on the [first] anniversary thereof.


“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated association, corporation, limited liability company,
entity or government (whether federal, state, county, city or otherwise,
including any instrumentality, division, agency or department thereof).


“Protected Business” means the business of the Company and its affiliates in
which the Company and its affiliates are engaged in at any time during your
employment with the Company and its affiliates.


“Protected Client” means any prior, current or prospective client of the Company
or one of its affiliates for whom you performed services on behalf of the
Company or one of its affiliates, to whom you marketed or promoted the services
of the Company or its affiliates, or about whom you acquired non-public
information during your employment with the Company.


[signatures on next page]













--------------------------------------------------------------------------------

Exhibit 10.3*#




GCP Applied Technologies Inc.






By: _______________________________
Name:




Accepted and agreed to this _____ day of _________, 20__.




___________________________
Name:



